Exhibit 10.13

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into this        day of
January, 2007, by and between Compagnie Général de Géophysique, a société
anonyme organized under the laws of the Republic of France (the “Company”), and
Thierry Pilenko, an individual currently resident in Houston, Texas
(“Consultant”), effective as provided below.

W I T N E S S E T H:

WHEREAS, Consultant is currently employed as the Chairman & Chief Executive
Officer of Veritas DGC Inc., a Delaware corporation (“Veritas”);

WHEREAS, on September 4, 2006, the Company entered into an Agreement and Plan of
Merger (“Merger Agreement”) by and among the Company, Veritas, and certain of
the Company’s affiliates, pursuant to which the Company agreed to acquire
Veritas; and

WHEREAS, subject to and conditioned upon the occurrence of the Closing (as
defined in the Merger Agreement), the Company desires to benefit from the
experience and ability of Consultant arising from his prior position as Chairman
& Chief Executive Officer of Veritas by engaging Consultant to serve as a
consultant to the Company and Consultant is willing to serve as a consultant to
the Company upon the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
undertakings contained in this Agreement, but subject to and conditioned upon
the occurrence of the Closing under the Merger Agreement, the Company and
Consultant hereby agree as follows:

1.             Consulting.  Effective upon the occurrence of the Closing (the
date of such occurrence the “Effective Date”) there shall be created pursuant to
this Agreement an independent contractor relationship between the Company and
Consultant whereby Consultant shall supply consulting services to the Company in
accordance with and subject to the terms and conditions set forth in this
Agreement.

2.             Term.  The term of this Agreement shall begin on the Effective
Date and shall continue through June 30, 2007, unless earlier terminated
pursuant to Section 8 hereof.  By mutual agreement reached on or before April
30, 2007, the parties may renew this Agreement for an additional term of such
duration as may be agreed to by the parties.

3.             Services.  During the term of this Agreement, Consultant shall,
during the Company’s normal business hours and upon reasonable notice, make
himself available to perform such consulting and advisory services as are
reasonably requested by the Company and are reasonably consistent with
Consultant’s experience, background and former position with the Company, as
assigned from time to time by the chief executive officer of the Company or his
designee.  Consultant acknowledges and agrees that with reasonable notice he
shall make himself available for such consulting and advisory services.  In
providing such consulting and advisory services, Consultant shall endeavor to do
so in a professional, diligent and workmanlike manner, providing the

1


--------------------------------------------------------------------------------


Company, its affiliates, and management with the benefits of his informed and
professional judgment.  Consultant agrees to attend such meetings as the Company
may reasonably request for proper communication of his advice and consultation. 
Consultant shall coordinate the furnishing of his services pursuant to this
Agreement with representatives of the Company in order that such services can be
provided in such a way as to generally conform to the business schedules of the
Company, but the method of performance, time of performance, place of
performance, hours utilized in such performance, and other details of the manner
of performance of Consultant’s services hereunder shall be within the sole
control of Consultant.  While retained as a consultant by the Company,
Consultant shall have the right to devote his business day and working efforts
to other business, professional, public service, or community pursuits as do not
materially interfere (as determined by mutual agreement of the Company and
Consultant) with the rendering of consulting services by Consultant hereunder.

4.             Compensation and Reimbursement.

(a)           As compensation to Consultant for his services under this
Agreement, the Company shall pay to Consultant during the term of this Agreement
a weekly consulting fee (the “Weekly Consulting Fee”) in the amount of $20,000
(twenty thousand) U.S. Dollars per week, payable on the last day of each
calendar month.

(b)           The Company shall reimburse Consultant for all reasonable
out-of-pocket expenses that are actually incurred by Consultant in performance
of his duties under this Agreement, including, but not limited to,
transportation, hotel accommodations and such other expenses as might be
incurred by a senior executive of the Company in furtherance of Company
business.  On or before the 15th day of the month following each month of the
term when reimbursable expenses are incurred, Consultant shall submit to the
Company a monthly statement setting forth the reimbursable expenses incurred for
the prior month.  With such statements, Consultant shall furnish all records,
receipts and other evidence in support of Consultant’s reimbursable expense
statement as may be requested by the Company according to its policy in effect
for employee expense reports.  Upon receipt of the expense statements, the
Company shall promptly reimburse Consultant for his expenses.

(c)           Compensation and/or fees payable under this Section 4 shall be
separate and apart from, and shall not reduce or otherwise offset any amounts
payable to Consultant for services performed in his capacity as a non-employee
director of the Company.  Notwithstanding the foregoing, the Company shall
provide Consultant with the benefit of the Company’s standard directors and
officers insurance policy held by the Company during the term of Consultant’s
non-employee directorship with the Company and shall, after Consultant is
appointed as a non-employee director of the Company and at the request of the
Consultant, enter into a directors’ indemnification agreement with Consultant on
the Company’s standard terms.

(d)           Consultant shall pay all social security, federal income taxes,
unemployment insurance, worker’s compensation insurance, pensions, annuities or
other liabilities or taxes incurred

2


--------------------------------------------------------------------------------


by or on behalf or for the benefit of Consultant arising out of the performance
by Consultant of his obligations under this Agreement.

5.             Confidential Information.  Consultant hereby agrees that
notwithstanding any other provision of this Agreement, he will not at any time
make any unauthorized disclosure of any confidential business information or
trade secrets of the Company or any of its affiliates (which Consultant
acknowledges are valuable and unique assets of the Company used in its business
to obtain a competitive advantage over the Company’s competitors who do not know
or use this information), or make any unauthorized use thereof; provided,
however, this restriction shall not apply to any information that has entered
the public domain (other than by the Consultant’s own acts or omissions).  The
obligations of Consultant set forth in this Section 5 shall apply during the
term of this Agreement and shall survive termination of this Agreement and/or
the termination of Consultant’s services under this Agreement regardless of the
reason for such termination for a period of one year following such
termination.  For purposes of this Section 5, the Company shall be construed to
include any parent, subsidiary, or other affiliate of the Company.

6.             Publishing Statements.  Consultant shall refrain during the term
of this Agreement from publishing any oral or written statements about the
Company or any of its subsidiaries or affiliates that are slanderous, libelous,
or defamatory.  A violation or threatened violation of this prohibition may be
enjoined by the courts.  The rights afforded the Company and its subsidiaries
and affiliates under this provision are in addition to any and all rights and
remedies otherwise afforded by law.

7.             Capacity and Benefits.  At all times while serving under this
Agreement, Consultant shall be an independent contractor and not a common-law
employee.  As a result, Consultant, in his capacity as a consultant, shall not,
during the term of this Agreement, be entitled to participate in the Company’s
or its affiliates’ benefit plans and programs for their employees except for (a)
post-employment benefits, if any, explicitly provided for in the Employment
Agreement between Veritas and Consultant dated effective as of January 26, 2004,
as amended, and (b) equity-based compensation plans or arrangements in which
consultants of the Company are eligible to participate.  Nothing in this
Agreement shall, during Consultant’s tenure as a non-employee director of the
Company, be construed to limit in any way Consultant’s eligibility, if any, to
participate in the Company’s or its affiliates benefit plans and programs in
which non-employee directors are eligible to participate.  Further, Consultant,
when acting in any capacity other than in his capacity as a non-employee
director of the Company, will in no way be considered to be an agent, employee,
or servant of the Company or any of its affiliates.  Consultant, when acting in
any capacity other than in his capacity as a non-employee director of the
Company, shall have no authority to bind the Company or any of its affiliates in
any capacity for any purpose.  It is not the purpose or intention of this
Agreement or the parties to create, and the same shall not be construed as
creating, any partnership, partnership relation, joint venture, agency, or
employment relationship.

8.             Termination.  This Agreement shall automatically terminate upon
(1) the death of Consultant, or (2) expiration of the term without a prior
written extension mutually agreed to in writing by the parties., or (3) at any
time by either party prior to the expiration of the term with a two weeks notice
.

3


--------------------------------------------------------------------------------


9.             Notices.  For purposes of this Agreement, notice, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand at, or by sending
the same by prepaid first class mail (airmail if to an address outside the
country of posting) to, the following addresses:

If to Consultant:

Thierry Pilenko

11543 Noblewood Crest Ln

Houston,TX 77082

If to the Company:

Compagnie Général de Géophysique

Tour Maine Montparnasse

33 avenue du Maine

B.P. 191

75755 Paris CEDEX 15

Attn: Thierry Le Roux

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

4


--------------------------------------------------------------------------------


10.          Dispute Resolution.  The Company and Consultant agree to submit to
final and binding arbitration any and all disputes or disagreements concerning
the interpretation or application of this Agreement.  Any such dispute or
disagreement will be resolved by arbitration before a single arbitrator in
accordance with the Arbitration Rules of the American Arbitration Association
(the “AAA Rules”).  Arbitration will take place in [Houston, Texas], unless the
parties mutually agree to a different location.  The arbitrator shall be chosen
in accordance with the AAA Rules.  The arbitrator shall be bound to apply the
provisions of applicable substantive law and the Federal Rules of Evidence to
any dispute under this Agreement; provided, however, that punitive, liquidated
or indirect damages shall not be awarded by the arbitrator.  The arbitrator
shall have the power to decide the claim upon motion of the parties, without
necessity of an oral arbitration hearing, if the parties agree in writing to
waive such hearing if either party submits a motion requesting a hearing on
documents only.  The arbitrator shall render a written reasoned opinion. 
Consultant and the Company agree that the decision of the arbitrator will be
final and binding on both parties.  Any court having jurisdiction may enter a
judgment upon the award rendered by the arbitrator.  In the event the
arbitration is decided in whole or in part in favor of Consultant, the Company
will reimburse Consultant for his reasonable costs and expenses of the
arbitration (including reasonable attorneys’ fees).  Regardless of the outcome
of any arbitration, the Company will pay all fees and expenses of the arbitrator
and all of Company’s costs of such arbitration.

11.          Successor Obligations and Assignment.  The rights and obligations
of the Company under this Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company.  Consultant cannot assign any
rights accruing to him under this Agreement.

12.          Amendment.  This Agreement may not be modified except by an
agreement in writing executed by both the Company and Consultant.

13.          Governing Law and Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Texas, without
giving effect to principles of conflicts of laws.

14.          Validity.  In the event that any portion or provision of this
Agreement is found to be invalid or unenforceable, the other portions or
provisions hereof shall not be affected thereby.

15.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

16.          Effect of Agreement.  The terms of this Agreement shall supersede
any obligations and rights of the Company and its affiliates, on the one hand,
and Consultant, on the other hand, respecting consulting services, and
compensation and benefits in respect of such services on or after the Effective
Date.  Notwithstanding anything in this Agreement to the contrary, this
Agreement shall be null and void and of no force or effect if the Closing under
the Merger Agreement does not occur.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPAGNIE GENERAL DE GEOPHYSIQUE

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

 

 

 

THIERRY PILENKO

 

 

6


--------------------------------------------------------------------------------